UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MARTIN PETER MAYER,

                        Plaintiff,                9:17-cv-905
                                                  (GLS/CFH)
                v.

SCOTT LIBERTY et al.,

                        Defendants.
APPEARANCES:                             OF COUNSEL:

FOR THE PLAINTIFF:
Martin Peter Mayer
Pro Se
51 Richmond Ave.
Apr. AO
Buffalo, NY 14222

FOR THE DEFENDANTS:
Shannon Finnel
Johnson & Laws, LLC                      APRIL J. LAWS, ESQ.
648 Plank Road, Suite 204                COREY A. RUGGIERO, ESQ.
Clifton Park, NY 12020                   GREGG T. JOHNSON, ESQ.
                                         LORAINE C. JELINEK, ESQ.

Scott Liberty & Glenn Schroyer           NO APPEARANCE

Gary L. Sharpe
Senior District Judge


                                     ORDER

     The above-captioned matter comes to this court following a Report-

Recommendation and Order (R&R) by Magistrate Judge Christian F.
Hummel duly filed on May 15, 2019. (Dkt. No. 50.) Following fourteen

days from the service thereof, the Clerk has sent the file, including any and

all objections filed by the parties herein.

       No objections having been filed,1 and the court having reviewed the

R&R for clear error, it is hereby

       ORDERED that the Report-Recommendation and Order (Dkt. No.

50) is ADOPTED in its entirety; and it is further

       ORDERED that defendant Shannon Finnel’s motions to dismiss

pursuant to Fed. R. Civ. P. 41(b) (Dkt. Nos. 45, 46) are DENIED without

prejudice; and it is further

       ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

September 10, 2019
Albany, New York




        1
          On June 6, 2019, plaintiff Martin Peter Mayer filed a “response to Report Recommendation
And Order.” (Dkt. No. 52.) In that document, Mayer provides the following statement: “I hereby accept
and do not object.” (Id.) As such, no objections have been submitted for consideration by either party.

                                                   2
